DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

Applicant is reminded of the proper content of an abstract of the disclosure: 

A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.


The abstract of the disclosure is objected to because it does not include a narrative statement including process steps (to which the claims are directed). Correction is required. See MPEP § 608.01(b).

The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Tape for Insulation Jacket and Method of Forming Securable Insulation Jacket.

Claim Objections

Claim 1 is objected to because of the following informality: claim 1 at line 9, “a” should be amended to read “the”. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 is indefinite in that the claim appears to have a tape assembly of only the carrier, the primary adhesive, the secondary adhesive, and the liner. Yet, the claim depends from claim 1 where other layers of material are present in the tape assembly. Thus, claim 16 seems to dismantle the structure of claim 1 making the scope of claim 16 uncertain. For examination purposes, claim 16 is considered as including all the limitations of claim 1 from which claim 16 depends
	Claim 17 at line 2, “the release level” (first recitation) lacks antecedent basis. Also, see the same at claim 17 (L2-3), claim 18 (L2 and L3) and claim 19 (L1 and L2). 
	Claim 20 at line 2, “the width” lacks antecedent basis. Also see the same in claims 21, 22, and 23.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Claims 1-14 and 16-23 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by McClintock (US 4,389,270).
Claims 1 and 16, McClintock teaches a method of forming a securable insulation jacket 65 (c8 L20-26; Fig3), the method comprising providing an insulation jacket 60 (c8 L20-26) defining 
●an inner face, 
●an outer face, 
●a first end (which can also be a second end), 
●a second opposite end (which can also be the first end), and 
●a flap extending between the first end and the second end described further below 
(c5 L27-30). See Figure 3 of McClintock below with annotations added:

    PNG
    media_image1.png
    409
    825
    media_image1.png
    Greyscale

Specifically, insulation jacket 60 includes a cover 66 therearound where a longitudinal end 67 of the over 66, from the first end to the second end, is considered a flap because this longitudinal end 67 is free to receive a tape assembly 75 (the pressure sensitive adhesive construction of McClintock) which is discussed further below (c8 L52 to c9 L16). See Figure 3 of McClintock below with annotations added:

    PNG
    media_image2.png
    298
    723
    media_image2.png
    Greyscale

The method further comprises providing the tape assembly 75 including:
●a carrier 80 having a first release face (next to a release coating 81 or to a release
coating 82) and a second release face (next to the release coating 82 or to the
release coating 81),
●a primary pressure sensitive adhesive 125 (or the primary adhesive 125 can be a
secondary pressure sensitive adhesive) disposed along the second release face
of the carrier 80, 
●a secondary primary sensitive adhesive 120 (or the secondary pressure sensitive
adhesive 120 can be the primary pressure sensitive adhesive) disposed along the first release face of the carrier 80, and 
●a liner 100 having a first release face facing away from the tape assembly 75 and a
second release face facing the tape assembly 75 – wherein McClintock teaches that exterior liners (liner 100 included) of the tape assembly 75 (Figs1-2) are formed of the same material as a central liner of the tape assembly 75 (in McClintock the central layer is the carrier 80) – that being a material having two release faces (c5 L24-26; Fig2; c9 L23 to c10 L27; c7 L47-50; c6 L46-51).
The method further comprises adhering the primary pressure sensitive adhesive 125 of the tape assembly 75 to the flap 67 of the insulation jacket 60 to thereby attach the tape assembly 75 to the insulation jacket 60, and form the securable insulation jacket 65 (c8 L20-35; c10 L3-18).
	Claim 2, in McClintock the adhering is performed by adhering the primary pressure sensitive adhesive (which may be 120 or item 125) of the tape assembly 75 to the inner face of the insulation jacket 60 along the flap 67 of the insulation jacket 60 (c8 L20-36; c10 L3-10; Figs3-4).
	Claim 3, in McClintock the insulation jacket 60 includes an insulating layer having fiberglass (c8 L65 to c9 L5). Claim 4, in McClintock the insulation jacket 60 includes a layer of paper which is the cover 66 (c8 L52-62; Fig3).
	Claim 5, in McClintock the carrier 80 is a polymeric film such as, for example, polyethylene (c6 L46-63 where in McClintock the central liner is the carrier 80). Claim 6, in McClintock the carrier 80 is paper (c6 L46-63 where in McClintock the central liner is the carrier 80).
	Claim 7, McClintock teaches using a siliconized release agent for the release coatings next to the first and second coated faces of the tape assembly 74 (c6 L51-53).
	Claim 8, in McClintock the liner 100 is a polymeric film such as polyethylene (c9 L34-42; c6 L59-63; Fig3). Claim 9, in McClintock the liner 100 is paper (c9 L34-42; c6 L59-63; Fig3).
Claim 10, in McClintock first and second release agents of the first and second release faces of the liner 100 are siliconized (c6 L51-53).
Claims 11-14, in McClintock the primary pressure sensitive adhesive 125 and the secondary pressure sensitive adhesive 120 are acrylic or rubber (c7 L20-37; c13 L11-40).
With respect to claims 17-19 and the relative release levels claimed, since the liner 100 is separated at its second face from the secondary pressure sensitive adhesive 120 and its first face remains intact, the release level of its second face is necessarily greater than the release level of its first face – and the release level of its second face is necessarily less than the release level of the first face of the carrier 80 since the carrier 80 remains intact when the liner 100 is separated at the second face of the liner 100. McClintock indicates that the release coatings 81 and 82 have a different tightness to the carrier 80 to provide a differential release liner (release levels are different) and since the release coating 81 and 82 can each be the other – the release level claim limitation that the release level of the second face is greater than the release level of the first face is considered to be necessarily meet by McClintock.
Claims 20-21, in Figure 13, McClintock demonstrates a tape assembly where one of the interchangeable adhesives 330/335 has a width less than the width of a tape assembly (c13 L58 to c14 L52). Claims 22-23, in Figure 13, McClintock demonstrates the tape assembly where one of the interchangeable adhesives 330/335 has a width less than the other (c13 L58 to c14 L52).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over McClintock as applied to claims 1-14 and 16-23 above and further in view of Cole (US 5,622,761).
Claim 24, McClintock does not teach that the primary pressure sensitive adhesive 125 is in the form of a plurality of lanes spaced apart from one another.  Claim 25, McClintock does not teach that the secondary pressure sensitive adhesive 120 is in the form of a plurality of lanes spaced apart from one another. Cole teaches a tape assembly (Figs1-3; abstract) having a primary pressure sensitive and secondary pressure sensitive adhesives which are both patterned on respective faces of a double side-coated carrier (Figs1-3; #4 and 6; abstract; c5 L65 to c5 L28). Both adhesives are in the form of a plurality of lines spaced apart from one another for the purpose of controlling which one of the surfaces of the tape assembly is preferentially detached from the surface (c2 L37-44).It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in McClintock that the primary pressure sensitive adhesive 125 and the secondary pressure sensitive adhesive 120 are in the form of a plurality of lanes spaced apart from one another in that Cole teaches that such allows for controlling which one of the surfaces of a tape assembly is preferentially detached.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over McClintock as applied to claims 1-14 and 16-23 above and further in view of Heguri (US 6,485,825).
Claim 15, McClintock does not teach that the primary pressure sensitive adhesive 125 and the secondary pressure sensitive adhesive 120 are silicon. However, pressure sensitive adhesives of silicon is a well-known and conventional alternative to pressure sensitive adhesives of acrylic and rubber. Heguri teaches a pressure sensitive adhesive tape where the adhesive may be acrylic or rubber or silicon (c1 ¶1; c6 L20-29).It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in McClintock that the primary pressure sensitive adhesive 125 and the secondary pressure sensitive adhesive 120 are silicon in that silicon pressure sensitive adhesive is a well-known and conventional alternative to acrylic and to rubber, as demonstrated by Heguri, where it is obvious to replace one pressure sensitive adhesive (that of Heguri – acrylic or rubber) with another art recognized alternative adhesive (silicon).

Prior Art of Record

	The following prior art made of record and not relied upon is considered pertinent to Applicant’s invention: Grimm teaches pipe insulation of rigid foam. Powell teaches pipe insulation of mineral wool. Yoshimura teaches pipe insulation of cellular foam with fiberglass. AU4668172A teaches pipe insulation including a scrim. CA1011416A teaches pipe insulation including a metal foil.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA L GRAY/Primary Examiner, Art Unit 1745